  Case 19-24889        Doc 53    Filed 03/04/20 Entered 03/04/20 09:12:22            Desc Main
                                 Document      Page 1 of 3




 Armand J. Howell, Bar Number 10029
 Benjamin J. Mann, Bar Number 12588
 HALLIDAY, WATKINS & MANN, P.C.
 Attorneys for U.S. Bank Trust National
 Association, as Trustee of Cabana Series III Trust
 376 East 400 South, Suite 300
 Salt Lake City, UT 84111
 Telephone: 801-355-2886
 Fax: 801-328-9714
 Email: armand@hwmlawfirm.com
 File No: 53740

                IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF UTAH
                            CENTRAL DIVISION

In re:                                                  Bankruptcy Case No. 19-24889 JTM

AMY N ANDERTON                                                       Chapter 13

                Debtor.                                   STIPULATION TO CURE
                                                        POST-PETITION ARREARAGE
                                                             [Filed Electronically]

         U.S. Bank Trust National Association, as Trustee of Cabana Series III Trust, hereinafter

referred to as (“Secured Creditor”) by and through its attorney, Armand J. Howell, and the Debtor,

by and through her attorney, David M. Cook, hereby stipulate as follows:

         1.     That as of March 2, 2020, the Debtor is delinquent three (3) post-petition payments

of $676.18 each from January 2020 through March 2020 (equaling $2,028.54), with a suspense

balance of $666.10, for a total delinquency of $1,362.44 and agrees to cure this amount as set forth

below.

         2.     Debtor agrees to make the following payments to cure the post-petition arrearage

as set forth in paragraph 1 above (said payments also include current payments commencing with

the April 2020 payment):
  Case 19-24889      Doc 53     Filed 03/04/20 Entered 03/04/20 09:12:22           Desc Main
                                Document      Page 2 of 3




              a.      Regular payments in the amount of $676.18 (or any additional amount as

       required by the Note or Trust Deed) due on or before the first day of each month for the

       months of April 2020 through August 2020;

              b.      $227.07 due on or before March 15, 2020;

                      $227.07 due on or before April 15, 2020;

                      $227.07 due on or before May 15, 2020;

                      $227.07 due on or before June 15, 2020;

                      $227.07 due on or before July 15, 2020;

                      $227.09 due on or before August 15, 2020.

       3.     The payments required by paragraph 2 above must be made with certified funds at

the office of BSI Financial Services, PO Box 679002, Dallas, TX 75267-9002.

       4.     Debtor shall make regular monthly payments of $676.18 (or any additional amount

as required by the Note or Trust Deed) due on the first day of each month commencing September

2020, and thereafter and payable directly to BSI Financial Services, PO Box 679002, Dallas, TX

75267-9002. Debtor also agrees to pay with the payments above in paragraph 2 any additional

amount, if any, due to an increase in the monthly reserve requirement following notice by Secured

Creditor.

       5.     In the event any of the regular monthly payments required by paragraph 2(a) or 5

or any payments required by paragraph 2(b) are not paid when due, then Secured Creditor may

obtain an ex-parte order terminating the automatic stay as outlined above, but only after giving

written notice of the nonpayment to Debtor and Debtor’s attorney, and the unpaid amounts, plus

any payments coming due within the ten (10) day period following the date of the notice, remain
  Case 19-24889        Doc 53     Filed 03/04/20 Entered 03/04/20 09:12:22              Desc Main
                                  Document      Page 3 of 3




unpaid for ten (10) days following the date of the notice. Notice shall be by certified mail and shall

be complete upon deposit in the U. S. Mail. However, and notwithstanding the foregoing to the

contrary, in the event three such written notices are given and there is a fourth default by Debtor,

then Secured Creditor shall be entitled to an ex-parte order terminating the automatic stay by

presenting an affidavit and order to the Court, but without the necessity of giving a fourth written

notice or any other notice to Debtor.

       6.       All written notices required hereunder shall be addressed as follows:

             Amy N Anderton                              David M. Cook
             1312 West 300 South                         716 East 4500 South
             Salt Lake City, UT 84104                    Suite N240
             Debtor                                      Salt Lake City, UT 84107

       7.       The acceptance by Secured Creditor of a late or partial payment shall not act as a

waiver of Secured Creditor's right to proceed hereunder.

       8.       In the event Debtor is delinquent in Chapter 13 plan payments, Debtor agrees to

cure the delinquency within 30 days.

       9.       With respect to Rule 4001(a)(3), the Court should allow immediate enforcement of

any order for relief granted in accordance with this stipulation and the order filed herewith.

       10.      The Court is requested to execute the Order Based on Stipulation to Cure Post-

Petition Arrearage filed herewith.

       DATED this 2nd day of March 2020,


                                            /s/ Armand J. Howell
                                            Armand J. Howell
                                            Attorney for Secured Creditor.
